DETAILED ACTION
The present application, filed on or after March 16, 2013, is examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art Relied Upon
The following is a list of the prior art references relied upon in this office action.
Patent/Citation
Patentee/Author
United States Patent 8,096,167
Kaji et al.
Admitted Prior Art
The Applicant

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 13, 14, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Nolte et al.

	The admitted prior art do not mention removing a part of the frequency bandwidth.  Kaji et al. teach that it is known to provide a leak detector having a sensor (reference item 6) for monitoring a frequency bandwidth.  The leak detector is further provided with about 3 filters (reference items 33, 34, and 35).  The first filter (reference item 33) is used to create a first frequency band in the range of about 200 Hz to 800 Hz (20 kHz to 80 kHz) by attenuating (removing) frequencies above and below the band.  A second filter (reference item 34) is then used to attenuate (remove) select frequencies at 50 Hz or 60 Hz (5 kHz or 6 kHz) up to the fifth harmonic.    If a frequency of 50 Hz (5 kHz) is selected then at least components at 50 Hz, 100 Hz, 150 Hz, 200 Hz, and 250 Hz (5 kHz, 10 kHz, 15 kHz, 20 kHz, and 250 Hz) are removed. See column 5 (lines 1-8).  Likewise, if a frequency of 60 Hz (6 kHz) is selected then, just like the 50 Hz setting, at least components at 60 Hz, 120 Hz, 180 Hz, 240 Hz, and 300 Hz (6 kHz, 12 kHz, 18 kHz, 24 kHz, and 30 kHz) are removed.  Kaji et al. state:
With the leakage detector 1 according to the present invention, even when various noises including a constant noises having specific frequencies respectively such as those generated by in-stored equipment at stores stayed open until late at night and automatic vending machines and the like, temporal noises such as those generated by cars, pedestrians and the like, and irregular noises such as those generated, for example, by barking dogs are generated concurrently and mixed with each other, leakage sounds can be captured without fail by applying all of the band pass filter 33, the comb filter 34, and the delayed noise removing unit 35 to remove the noises.
It would have been obvious to one of ordinary skill in the art been obvious before the effective filing date of the claimed invention to modify the teachings of the admitted prior art with the teachings of Kaji et al. in order to do remove non-leak-based frequencies for the 
As to claims 14 and 22 one of ordinary skill can, through routine monitoring of background noise, determine the thresholds and percentages of the frequency bandwidth, determine which frequencies are removed so that they do not affect the detection of the leak signals.
Allowable Subject Matter
Claims 15-20 and 23-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
The applicant's arguments have been fully considered.  The applicant argues that the previously-applied prior art do not teach removing internal frequency components within a frequency band as now provided in the amended claims.  As such the previous rejection is withdrawn and new grounds of rejection are provided.  
Conclusion
The applicant's amendment necessitated the new grounds of rejection presented in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The applicant is reminded of the extension of time policy as set forth in 37 C.F.R. 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Rogers whose telephone number is (571)272-2205.  The examiner 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856